Per Curiam.

Compliance with the specific and mandatory provisions of Section 5611, General Code, governing the filing of a notice of appeal is essential to *86confer jurisdiction on the Board of Tax Appeals. American Restaurant & Lunch Co. v. Glander, Tax Commr., 147 Ohio St., 147, 70 N. E. (2d), 93. It cannot be that the decision of the Board of Tax Appeals dismissing the appeal, on the sole ground of failure to comply with a mandatory jurisdictional requirement of the statute, is unreasonable or unlawful.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Weygandt, O. J., Matthias, Hart, Zimmerman and Stewart, JJ., concur.